Citation Nr: 1229171	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  10-22 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for an optic nerve disorder.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from February 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which, in pertinent part, denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011) for an optic nerve condition, claimed as bilateral anterior ischemic neuropathy and optic atrophy.  The Veteran did not request a hearing before the Board.  

In January 2012, the Board requested an opinion from the Veterans Health Administration (VHA) regarding the development of the Veteran's optic nerve disorder and, subsequently, procured a February 2012 VHA opinion, written by a VHA ophthalmologist.  In May 2012, the Board requested an addendum to the February 2012 VHA opinion in order to clarify some of the VHA ophthalmologist's conclusions.  In July 2012, the Board procured a June 2012 addendum, written by the same VHA ophthalmologist, to the February 2012 VHA opinion.  As the VHA ophthalmologist wrote the February 2012 VHA opinion and June 2012 addendum in compliance with the Board's requests, basing the opinion and addendum on reviews of the claims file, the relevant medical literature, and her own expertise, the opinion and addendum are adequate for VA purposes.  See, e.g., Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

The record contains no evidence that VA mailed a copy of the June 2012 addendum to the Veteran and his representative.  Yet, as this opinion will fully grant the Veteran's claim for compensation under 38 U.S.C.A. § 1151, the Board finds that VA's failure to provide a copy of the June 2012 addendum to the Veteran and his representative prior to the issuance of this decision is minor, nonprejudicial error.  The Board finds that delaying the issuance of this decision fully granting the Veteran's claim to allow for the mailing and receipt of the June 2012 addendum to the February 2012 VHA opinion would serve no useful purpose, and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Therefore, the Board will proceed to render a decision on this claim.  


FINDINGS OF FACT

1.  The Veteran's optic nerve disorder was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination.  

2.  The Veteran's ischemic optic neuropathy was caused by an event not reasonably foreseeable.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for an optic nerve disorder have been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). In view of the favorable disposition herein, additional discussion of VCAA duties to notify and assist is unnecessary.

Laws and Regulations for Compensation under 38 U.S.C.A. § 1151

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment causes additional disability which is not the result of the veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  See 38 C.F.R. §§ 3.361, 3.800(a) (2011).

If additional disability is present, two principal criteria apply in determining whether it is compensable within the ambit of 38 U.S.C.A. § 1151.  First, the additional disability may qualify for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  Second, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b),(c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32 (2011).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id. 

Regulations further provide that compensation is not payable for the necessary consequences of VA treatment properly administered with the express or implied consent of the veteran or, in appropriate cases, the veteran's representative.  "Necessary consequences" are those which are certain or intended to result from the treatment provided.  Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would, in fact, be administered.  38 C.F.R. § 3.361.

The Board notes for information and clarification that, for a period previous to October 1997, 38 U.S.C.A. § 1151 did not require any showing of fault or negligence in order for a claim to be granted.  See 38 U.S.C.A. § 1151 (1996); 
38 C.F.R. § 3.358 (1996) (requiring only that additional disability be "the result of" VA hospital care, medical or surgical treatment, or examination); Brown v. Gardner, 513 U.S. 115 (1994).  However, as noted above, the current version of 
38 U.S.C.A. § 1151 requires that, for claims filed on or after October 1, 1997, the claimed additional disability must have been "caused by" VA hospital care, medical or surgical treatment, or examination, and further adds a "proximate cause" requirement that the additional disability be caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event which was not reasonably foreseeable.  See Pub. L. No. 104-204, §§ 4.22(a), 110 Stat. 2926 (Sept. 26, 1996); VAOPGCPREC 40-97.

In this case, the Veteran filed his claim seeking benefits under 38 U.S.C.A. § 1151 in December 2008.  Therefore, under the applicable statute and regulation, this claim must be adjudicated under the current version of 38 U.S.C.A. § 1151.  That is, even if there is an additional disability which resulted from VA care, the legal standard precludes compensation if the evidence does not establish that there was negligence or other fault on the part of VA, or was proximately caused by an event not reasonably foreseeable.

Entitlement to Compensation under 38 U.S.C.A. § 1151
For an Optic Nerve Disorder

The Veteran is seeking compensation from VA under 38 U.S.C.A. § 1151 for a medical condition he believes was caused by negligent treatment at a VA facility.  Specifically, the Veteran believes that he developed an optic nerve disorder, specifically ischemic optic neuropathy, due to a VA examiner's faulty provision of an epidural steroid injection for back pain in either May 2004 or July 2004.  The Veteran contends that the aforementioned VA examiner injected twice the required amount of steroids into his spine during this procedure, and that this action on the part of the VA examiner resulted in the Veteran's current optic nerve damage and loss of vision in both eyes.

After a review of all evidence of record, both lay and medical, the Board finds that the evidence is in relative equipoise as to whether the criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for an optic nerve disorder have been met.  The Board first finds that the evidence is in relative equipoise on the question of whether VA treatment was the actual cause of additional disability of optic nerve disorder.  There is some evidence suggesting VA actions as part of medical treatment may have provided the actual cause of the Veteran's disability, though there was no fault on the part of VA (no proximate causation); however, the evidence of record also does not indicate with any probability what the actual cause of the disability of the optic nerve is.  In addition, the evidence is in relative equipoise as to whether the optic nerve disorder was caused by an event that was not reasonably foreseeable.  

Reviewing the treatment evidence of record, VA treatment records indicate that the Veteran was initially prescribed sildenafil for erectile dysfunction in January 2004 and that the Veteran was provided with a refill of this prescription in February 2004.  In prescribing the drug, a VA examiner advised the Veteran to take the drug as needed.  

In a May 2004 VA treatment record, a VA examiner indicated that the Veteran underwent epidural therapy for pain related to degenerative joint disease of the lumbosacral spine.  The VA examiner indicated that the Veteran was provided with verbal education on pain rights, treatment options, and medication effects, and also was provided with written material regarding a caudal epidural block.  The Veteran reported understanding of the warnings and material.  May 2004 VA treatment records indicate that, after prepping, the VA examiner injected 40 mgs of Depomedrol Suspension in 10 mls 0.1% Marcaine into the Veteran's caudal epidural space without difficulty.  The VA examiner noted that the Veteran tolerated the procedure well.

In a June 2004 VA treatment record, the Veteran reported experiencing elevated blood pressure of 140/90, radiation of back pain up and down the lumbar spine bilaterally, and urinary frequency.  Upon examination, a VA examiner diagnosed hypertension as well as hyperlipidemia, possible benign protostatic hypertrophy, and mild obstruction.  The VA examiner instructed the Veteran to take Tamulosin.  

In a July 12, 2004 VA treatment record, the Veteran underwent an additional epidural treatment for lumbosacral spine pain.  The VA examiner indicated that the Veteran was provided with verbal education on pain rights, treatment options, and medication effects, and also was provided with written material regarding a caudal epidural block.  The Veteran reported understanding of the warnings and material. Records indicate that, after prepping, the VA examiner injected 10 mls 0.1% Marcaine into the Veteran's caudal epidural space without difficulty.  The VA examiner indicated that the Veteran tolerated the procedure well.

In an additional July 12, 2004 VA treatment record, the Veteran reported frequent urination even after using Tamsulosin.  In an August 2, 2004 VA treatment record, the Veteran indicated that he could not sleep due to urinary frequency.  

In an August 11, 2004 private treatment record, specifically an optometrist record, the Veteran reported experiencing blurred vision and headaches since the previous day.  The private examiner wrote that the Veteran appeared to have acute bilateral papilledema and possible ischemic optic neuropathy.  The private examiner requested a CT scan or MRI be conducted to rule-out possible giant cell arteritis (i.e. arteritic ischemic optic neuropathy versus nonarteritic ischemic optic neuropathy).  

In an August 13, 2004 VA treatment record, specifically a CT scan report, a VA examiner noted that a CT scan indicated no tumors.  The VA examiner indicated that the Veteran's erythrocyte sedimentation rate (ESR) was elevated at 100.  The VA examiner recommended that the Veteran be hospitalized for temporal arteritis with optic changes and ischemic rhinitis, and prescribed Prednisone, a steroid, to treat the disorders.  

In an August 16, 2004 VA treatment record, a VA examiner indicated that notes in the hospital record showed that, on August 13, 2004, the Veteran was hospitalized and given a high dose of Solumedrol, a steroid, for an arteritic eye disorder affecting his vision.  The August 16, 2004 VA examiner wrote that the August 13, 2004 VA examiners recorded their plans to keep the Veteran on Solumedrol, continue monitoring his ESR readings, subsequently place him on Prednisone, and provide him with an MRI on August 16, 2004.  The August 16, 2004 VA examiner noted that the Veteran left the hospital against medical advice at some time prior to the performance of the MRI.  The August 16, 2004 VA examiner indicated that the Veteran had just returned to the hospital and asked why VA had not performed an MRI.  

The Veteran, in telling his version of why he had left the hospital earlier, reportedly stated that, while he was still an admitted patient, he called his wife to pick him up at the hospital and asked a nurse if it was alright for him to leave.  The Veteran reportedly indicated that he left the hospital prior to the provision of the MRI only because the nurse told him that it was alright for him to go.  The August 16, 2004 VA examiner explained to the Veteran that he would have to schedule another appointment for an MRI as he was now an outpatient and that, although a MRI would be useful diagnostically, the treatment for the Veteran's optic nerve disorder was the usage of steroids.  The VA examiner noted that the Veteran was taking Prednisone and advised him to continue taking it.  

In an August 16, 2004 letter, a private examiner, Dr. Crane, reported examining the Veteran on August 13, 2004 for optic nerve disorder symptomatology.  Dr. Crane recalled that, during the August 13, 2004 appointment, the Veteran reported experiencing a relatively sudden onset of blurry vision on August 10, 2004 for which he sought immediate treatment from another private examiner, Dr. Belisle.  Dr. Crane indicated that Dr. Belisle diagnosed both bilateral optic disc edema and possible ischemic optic neuropathy.  Dr. Crane indicated that he had reviewed the August 13, 2004 VA CT scan and found no mass lesion.  Besides some small vessel disease, Dr. Crane reported that the CT scan was essentially unremarkable.  
Dr. Crane noted that the Veteran's ESR was reported to be 100.  Dr. Crane noted that VA examiners had prescribed oral Prednisone in order to treat the optic nerve disorder, but that the Veteran had admitted to him that he did not take all of his prescribed medications.  Based on his own examination, Dr. Crane diagnosed bilateral arteritic ischemic optic neuropathy and recommended that the Veteran be treated aggressively with intravenous methylprednisone until his ESR normalized.  Dr. Crane also recommended that a temporal artery biopsy be performed.  Dr. Crane indicated that the Veteran had already lost some vision in both eyes.  

In an August 17, 2004 VA treatment record, VA examiners explained to the Veteran that he had been diagnosed with temporal arteritis and ischemic optic neuropathy, due to an inflamed artery supplying blood to his eyes.  Therefore, the VA examiners indicated that he would be treated with a high dose steroid.  The VA examiners noted that the Veteran's ESR had decreased from 100 to 64.

In an August 20, 2004 VA treatment record, VA examiners noted that the Veteran's ESR continued to improve and that he had recovered some vision.  The VA examiners indicated that the Veteran might experience some permanent effects despite the current treatment.  The VA examiners prescribed the continued use of Prednisone to treat the Veteran's optic nerve disorder.  

In a December 7, 2004 letter, a VA examiner reported examining the Veteran on December 6, 2004.  The VA examiner noted that the Veteran had a history of epidural steroid injections, hypertension, and elevated cholesterol.  Having examined the Veteran's eyes, the VA examiner diagnosed optic atrophy from prior ischemic optic neuropathy.  The VA examiner wrote that he was not convinced that the Veteran's current eye disorder was due to temporal arteritis.  The VA examiner noted that the Veteran was a little younger than most patients who experienced arteritic ischemic optic neuropathy.  In addition, although the Veteran's ESR was high at 100 when the optic nerve disorder was first diagnosed, the ESR was a nonspecific test.  The VA examiner stated that there were a host of other potential causes for the Veteran's optic nerve disorder.  The VA examiner reported that the Veteran's disc structure included very small optic cups, the type of structure usually seen in the nonarteritic variety of ischemic optic neuropathy.  The VA examiner recommended that careful treatment be provided for the Veteran's hypertension and cholesterol, as these were risk factors for the nonarteritic form of ischemic optic neuropathy.  The VA examiner recommended that the Veteran not be given a temporal artery biopsy as the Veteran had been on chronic steroids for several months.  

In a January 14, 2006 notation, written by a private examiner, Dr. Burkhart, and provided by the Veteran, Dr. Burkhart wrote "in May of 05 got an epidural ... and performed in a difficult manner which led to complication requiring hospitalization and now permanent vision loss."  Dr. Burkhart recommended a repeat neurological consult.

In a September 2006 VA medical opinion, a VA neurologist noted reviewing the evidence.  Having done so, the VA neurologist found that the Veteran had developed temporal arteritis several weeks after a caudal epidural injection.  The VA neurologist stated that this temporal relationship was likely incidental and not cause and effect, as the Veteran's visual loss was the result of temporal arteritis and not the epidural injection.  The VA neurologist found that there was no indication of causation and that it was highly unlikely that the epidural injections were in any way causally related to the subsequent development of temporal arteritis and, therefore, it was unlikely that the administration of the caudal epidural injection caused permanent damage to the Veteran's optic nerves.    

In a February 22, 2007 letter, a private examiner, Dr. Spector, noted examining the Veteran on February 21, 2007 and February 22, 2007.  Dr. Spector wrote that the Veteran had denied ever having a problem with his cholesterol and had stated that his blood pressure always rose either in the presence of a physician or during the performance of a medical procedure.  Dr. Spector indicated that the Veteran's blood pressure at the time of his examination was 180/104.  Dr. Spector wrote that the unanswerable "salient issue" in this matter was whether the Veteran had giant cell arteritis or non-arteritic anterior ischemic optic neuropathy.  Dr. Spector opined that "clinically, more features favor nonarteritic anterior ischemic optic neuropathy, in which case systemic hypertension and hyperlipidemia are important risk factors."  Dr. Spector wrote that, if the Veteran had chronic, systemic hypertension, then the Veteran's hypertension and hyperlipidemia were noted risk factors for nonarteritic anterior ischemic optic neuropathy and the epidural injections were not related to the Veteran's bilateral vision loss.  Dr. Spector also wrote that thrombocytosis was a frequent hematological abnormality in patients with giant cell arteritis and noted that the Veteran's platelet count was at the upper limit of normal during the August 13, 2004 VA hospitalization.  Dr. Spector wrote that he did not know whether VA examiners had provided the Veteran with corticosteroids prior to the August 13, 2004 recording of his platelet count.  Dr. Spector indicated that the same line of reasoning applied to the hemoglobin and hematocrit that was obtained with the platelet count, because anemia was a frequent accompaniment of untreated cell arteritis.  Dr. Spector noted that there were more arguments in favor of nonarteritic anterior ischemic optic neuropathy.  Dr. Spector indicated that the distinction between the two conditions, arteritic and nonarteritic anterior ischemic optic neuropathy, could have been easily resolved with a timely temporal artery biopsy.  As one was not performed, Dr. Spector concluded that the diagnosis was presumptive and unproven.  

In a February 2012 VHA opinion, a VHA ophthalmologist wrote that it was not at least as likely as not that the Veteran's bilateral vision disorder was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of VA in furnishing hospitalization, medical or surgical treatment, or medical examination, especially during the epidural treatments in May 2004 and July 2004.  The VA examiner noted that the Veteran was provided with an epidural steroid injection on July 12, 2004.  Subsequently, over three weeks later, the Veteran reported having a three to four day history of blurred vision to a private ophthalmologist who diagnosed ischemic optic neuropathy.  The VHA ophthalmologist indicated that the evidence of record showed that the Veteran's vision loss was due to ischemic optic neuropathy, although there were varying opinions as to whether it was arteritic or nonarteritic.  Whether it was arteritic or nonarteritic, the VHA ophthalmologist opined that the Veteran's optic nerve disorder was unlikely causally related to the Veteran's epidural injection.  The VA examiner indicated that, if the underlying cause of the Veteran's optic nerve disorder was temporal arteritis, then the epidural steroid injection could only be considered to have been protective.  If the underlying etiology was nonarteritic, then the Veteran's hyperlipidemia and hypertension were risk factors for the development of the optic nerve disorder; however, in reviewing the VA treatment records, the VHA ophthalmologist noted that the Veteran was being treated for both of these disorders by VA with variable compliance on the Veteran's part.  

In reviewing the records, the VHA ophthalmologist in February 2012 noted that the Veteran was taking sildenafil which had been postulated to be associated with anterior ischemic optic neuropathy, and that the Food and Drug Administration (FDA) was currently studying this association.  The VHA ophthalmologist indicated that an epidural injection could sometimes be associated with transient hypotension and that systemic hypotension was a risk factor for non-arteritic ischemic optic neuropathy.  However, the VA examiner noted that the time frame of onset of the Veteran's symptoms, occurring three weeks after the injection, did not support this association.  The VHA ophthalmologist opined that the Veteran's bilateral vision disorder was at least as likely as not caused by an event not reasonably foreseeable.

In a June 2012 addendum to the February 2012 VHA opinion, the VHA ophthalmologist reported that she was not aware of any association between epidural injections and anterior ischemic optic neuropathy or anterior ischemic optic neuropathy.  The VHA ophthalmologist indicated that a PubMed search of medical literature also did not reveal any reported association.  Because of this, when asked to respond to a question from the Board about whether ischemic optic neuropathy was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures for the 2004 caudal epidural injection for back pain, the VHA ophthalmologist indicated that, although she was unfamiliar with the informed consent process for neurological procedures, she did not expect that it would be the type of risk discussed during informed consent procedures prior to epidural injections.  

In explaining how hypertension and hyperlipidemia might be risk factors for ischemic optic neuropathy, the VHA ophthalmologist wrote that hypertension and hyperlipidemia were risk factors associated with nonarteritic anterior ischemic optic neuropathy.  The VHA ophthalmologist indicated that these disorders might result in microvascular damage which could cause poor autoregulation of blood flow and secondary perfusion insufficiency resulting in infarction of the optic nerve head.  

In discussing whether ischemic optic neuropathy was a risk that a health care provider would disclose in prescribing sildenafil, the VHA ophthalmologist wrote that she did not prescribe sildenafil, but she found it unlikely a 2004 primary care provider would disclosed a risk of developing ischemic optic neuropathy prior to prescribing this medication.  The VHA ophthalmologist stated that it was not until after 2005 that the FDA labeled the association between PDE5 inhibitors and the risk of non-arteritic ischemic optic neuropathy as possibly casual.  

The VHA ophthalmologist stated that the Veteran's vision loss was caused by ischemic optic neuropathy, and that the Veteran's disorder was more likely arteritic, or giant cell arteritis associated, anterior ischemic optic neuropathy than nonarteritic anterior ischemic optic neuropathy.  In support of this diagnosis, the VHA ophthalmologist pointed to the multiple highly elevated ESRs documented in the Veteran's hospital outpatient record in August 2004, the associated complaint of temporal headaches, and the bilateral optic nerve involvement.  The VHA ophthalmologist noted that the treatment for the Veteran's arteritic anterior ischemic optic neuropathy was the taking of high dose steroids and that VA had promptly started the Veteran on these drugs upon presentation in August 2004.  The VHA ophthalmologist indicated that, whether the diagnosis was arteritic or nonarteritic ischemic optic neuropathy, the Veteran's bilateral vision loss was at least as likely as not caused by an event that was not reasonably foreseeable.  

Reviewing the lay evidence, in several statements throughout the record, the Veteran indicated his belief that a VA examiner's negligent provision of an epidural steroid injection in May 2004 caused his vision disorder.  In a December 2007 statement, the Veteran indicated experiencing pain, urination problems, electrical shocks, and ultimately severe loss of vision after a May 2004 epidural injection.  Of note, in this statement, the Veteran reported having two epidural injections in the month of May 2004 and none in July 2004.  The Veteran stated that, after the first May 2004 epidural, he experienced "electrical shocks" down his back approximately two weeks after the epidural procedure, occurring several times per day.  The Veteran wrote that the shocks were so severe that they caused him to fall to the ground.  The Veteran wrote that he had an additional May 2004 VA epidural steroid injection approximately three weeks after the first May 2004 VA epidural steroid injection.  The Veteran wrote that he received a double dose of steroids during the second May 2004 VA epidural injection.  The Veteran indicated that, in August 2004, he started experiencing severe headaches and blurred vision.  He noted that, in the August 16, 2004 letter, Dr. Crane advised that the Veteran be provided with a temporal biopsy.  The Veteran stated that he was checked into the VA Hospital for treatment on August 16, 2004, and provided with an "IV" to lower ESR.  The Veteran indicated that the biopsy was never performed.  The Veteran also stated that he was prescribed anti-depressants for his urination, but that he had not taken them and that the problem had subsided.  

In a June 2009 statement, the Veteran indicated that Dr. Crane's letter suggested that his vision disorder was caused by a stroke.  The Veteran indicated that Dr. Spector's letter indicated that the Veteran's optic nerve damage was not related to a stroke, but actually was caused by the epidural injection.  

In a May 2010 statement, the Veteran listed the disagreements he had with the VA regional office's Statement of the Case, to include the medical records cited therein.  First, he stated that VA had not reviewed a MRI, included on a compact disc in the claims file, which showed that the Veteran did not have a stroke.  Addressing Dr. Spector's letter, the Veteran stated that Dr. Spector was unable to provide a more accurate diagnosis due to the time that had passed since the epidural injection.  As Dr. Spector was unable to ascertain the exact cause of the vision disorder due to the passage of time, the Veteran wrote that Dr. Spector concluded that the evidence at hand favored a diagnosis of non-arteritic anterior ischemic optic neuropathy in which hypertension and hyperlipidemia were factors.  The Veteran wrote that 
Dr. Spector had told the Veteran that he could find no evidence of broken blood vessels.

In the same statement, the Veteran wrote that the VA treatment record contained no notation indicating that, during April or May 2004, he had reported experiencing electrical shocks throughout his entire body so severe that he fell to the ground.  He also stated the procedures outlined in the May 10, 2004 VA treatment record clearly indicated that the VA examiner performed the epidural injection incorrectly.  The Veteran recalled that, during steroid injections previous to the May 10, 2004 injection, he was taken to a treatment room where an X-ray machine was used to ensure needle placement with a nurse monitoring his blood pressure.  He indicated that these procedures were not followed on May 10, 2004, and that a nurse offered to provide him with acupuncture treatments.

In the same statement, the Veteran wrote that he did not abruptly leave the hospital against the hospital's wishes in August 2004.  He indicated that he was admitted to the hospital late Friday evening and told that he would be treated overnight.  On Saturday morning, he asked the nurse if he was free to go home.  After she told him that he was, he called his wife and left.  

Based on the foregoing, the Board finds that the weight of the evidence of record is at least in equipoise as to whether benefits are warranted under the provisions of 
38 U.S.C.A. § 1151 for additional disability of an optic nerve disorder.  First, the Board finds that the evidence is in relative equipoise as to whether any aspect of the VA treatment received by the Veteran in 2004 was the actual cause of additional disability manifested by an optic nerve disorder, which was not present at all prior to VA treatment in 2004.  See 38 C.F.R. § 3.361(b) (stating that in determining whether an additional disability was caused by medical treatment, VA should compare the veteran's condition immediately before the beginning of such treatment to the condition thereafter).  As noted above, in January 2004, VA examiners prescribed sildenafil for the Veteran to take as needed for erectile dysfunction and VA records indicate that the Veteran had the prescription refilled in February 2004.  VA treatment records also indicate that, in May 2004 and July 2004, the Veteran was given epidural steroid injections for low back pain.  VA treatment records do not demonstrate any optic nerve disorder symptomatology prior to either the January 2004 prescription of sildenafil or the May and July 2004 epidural injections.

The Board notes that the medical evidence of record does not support a causal relationship between the May 1984 and July 1984 epidural injections and the Veteran's optic nerve disorder.  In support of his claim, the Veteran submitted 
Dr. Burkhart's January 14, 2006 notation in which the private examiner wrote "in May of 05 got an epidural ... and performed in a difficult manner which led to complication requiring hospitalization and now permanent vision loss."  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

The Board notes that the Dr. Burkhart's January 16, 2006 notation contains no suggestion that Dr. Burkhart reviewed the claims file in making a conclusion regarding the etiology of the Veteran's ischemic optic neuropathy.  In fact, 
Dr. Burkhart's January 16, 2006 notation contains no indication that the private examiner was doing anything other than recording the Veteran's lay statements about the etiology of his disorder.  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Even if Dr. Burkhart was trying to report his own conclusions about the etiology of the Veteran's ischemic optic neuropathy, 
Dr. Burkhart did not note any clinical data which he had relied on in coming to those conclusions.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

By contrast, in the February 2012 VHA opinion, the VHA ophthalmologist, having reviewed the evidence, opined that the Veteran's optic nerve disorder was unlikely causally related to the Veteran's epidural injections.  The VA examiner indicated that, if the cause of the optic nerve disorder was temporal arteritis, then the steroid injection could only be considered to be protective.  In the June 2012 addendum to the February 2012 VHA opinion, the VHA ophthalmologist reported that she, based on her learning and understanding, was not aware of any association between epidural injections and the Veteran's optic nerve disorder, diagnosed as being either anterior ischemic optic neuropathy or anterior ischemic optic neuropathy, and a PubMed search of medical literature also did not reveal any reported association.  As the VHA ophthalmologist reviewed the entire claims folder and offered opinions on the etiology of the Veteran's optic nerve disorder backed by a noted review of medical research and her own expertise, the Board finds that the February 2012 VHA opinion and June 2012 addendum have great probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records). 

The Board has noted the Veteran's lay statements, indicating his belief that he experienced an optic nerve disorder due to epidural steroid treatment provided by VA.  The Board notes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  However, in this case, the cause of an optic nerve disorder not related to an immediate injury or incident is a complex medical etiological question because it deals with internal and largely unobservable processes of the body.  The Board notes that vision loss symptomatology might be readily observed by a lay person, but the etiology of a disorder characterized by vision loss is also largely unseen if onset does not occur immediately after a precipitating injury.  In this instance, the Veteran reported experiencing loss of vision in August 2004, over three weeks after a July 2004 VA examiner performed an epidural steroid injection.  Moreover, in his letters, the Veteran has often contended that his optic nerve disorder was caused by an even earlier May 2004 epidural steroid injection; therefore, although Veteran has stated that he experienced loss of vision following an epidural steroid injection, the Veteran is not claiming that the vision loss symptomatology was an immediate consequence of the injection.  The Board notes that the exact causes of ischemic optical neuropathy, by its nature, are internal and unobservable.  The Veteran is competent to relate observable symptoms of vision loss that he experienced at any time; yet, the Veteran is not competent to diagnose the etiology of said disorder if he is claiming that it is due to the invisible effects of an epidural injection that occurred three weeks or three months prior to onset of visual loss symptomatology .  Therefore, in this instance, the Veteran's opinion regarding the etiology of his optic nerve disorder symptomatology is not competent.  

Although some records indicate that the Veteran's diagnosed hypertension and hyperlipidemia were risk factors for nonarteritic ischemic optic neuropathy, the Board notes that the weight of the evidence indicates that VA's treatment for these disorders did not cause the Veteran's optic nerve disorder.  Initially, the Board notes that the exact nature of the Veteran's ischemic optic neuropathy, being either arteritic or nonarteritic is unknown.  In addition, the numerous clinicians who have reviewed the file did not indicate in any opinion that VA's specific treatment of hypertension and hyperlipidemia resulted in an optic nerve disorder.  Moreover, as the Veteran has not provided any statements indicating that VA's treatment of hypertension and hyperlipidemia resulted in his current optic nerve disorder.  

Having noted that the claims file contains evidence suggesting that VA medical care did not cause the Veteran's optic nerve disorder, the Board notes that the Veteran received all his care through VA prior to onset of optic nerve disorder symptomatology; moreover, the VHA ophthalmologist, in the February 2012 VHA opinion and the June 2012 addendum, suggested a possible link between VA's prescription of sildenafil and the onset of the Veteran's ischemic optic neuropathy.  Considering that the exact cause of the Veteran's ischemic optic neuropathy is not shown in the record, that the Veteran received VA care prior to onset of his optic nerve disorder, and the February 2012 VHA ophthalmologist's opinion suggestion of a link between VA's prescription of sildenafil and the Veteran's optic nerve disorder, the Board finds that the evidence is in relative equipoise as to whether the VA treatment received by the Veteran in 2004 was the actual cause of additional disability of an optic nerve disorder, currently manifested by bilateral vision loss, which was not present at all prior to VA treatment in 2004.  Resolving reasonable doubt in the Veteran's favor, the Board finds VA treatment received by the Veteran in 2004 was the actual cause of additional disability of an optic nerve disorder.

The Board finds that the Veteran's optic nerve disorder was not proximately caused by any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the epidural steroid treatments.  The Board has considered the Veteran's lay statements indicating that that he experienced loss of vision due to a May 2004 VA examiner's negligent provision of an epidural injection; however, as noted above, the medical evidence of record indicates that the onset of ischemic optic neuropathy was not related to the Veteran's epidural injections, especially due to the fact that the epidural procedures were performed weeks or months prior to the onset of bilateral vision loss.  Outside of Dr. Berkhart whose January 14, 2006 notation appears to have been based solely on the Veteran's report, none of the clinicians who reviewed the record of evidence indicated that any particular error of a VA examiner in providing an epidural injection resulted in the Veteran's optic nerve disorder.  Although the Veteran suggests that the optic nerve disorder was caused by some error on the part of a VA examiner in performing a May 2004 epidural injection, as noted above, the etiology of an optic nerve disorder is a complex medical etiological question because it deals with internal and largely unobservable processes of the body; therefore, the Veteran's opinion regarding the etiology of his optic nerve disorder symptomatology is not competent.  See Davidson, 581 F.3d at 1313.  Therefore, the Board finds that the Veteran's optic nerve disorder was not caused by any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing the May 2004 and July 2004 epidural injections.  

The Board finds that the Veteran's optic nerve disorder was not proximately caused by any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing treatment for hypertension and hyperlipidemia.  The Board notes that the record has conflicting opinions regarding the nature of the Veteran's ischemic optic neuropathy.  In a February 22, 2007 letter, Dr. Spector, stated that the evidence appeared to indicate that the Veteran's optic nerve disorder was likely most likely non-arteritic anterior ischemic optic neuropathy, in which case the Veteran's systemic hypertension and hyperlipidemia were important risk factors."  In the February 2012 VHA letter and June 2012 addendum, the VHA ophthalmologist indicated that the Veteran's optic nerve disorder was most likely arteritic anterior ischemic optic neuropathy; therefore, in the VHA ophthalmologist's opinion, hypertension and hyperlipidemia would not have been important risk factors for the Veteran's current optic nerve disorder.  Regardless of the nature of the Veteran's ischemic optic neuropathy, the weight of the evidence indicates that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in VA's treatment of the Veteran's hypertension or hyperlipidemia caused the Veteran's optic nerve disorder.  Treatment records indicate that VA examiners attempted to treat the Veteran's hypertension and hyperlipidemia through medication and diet advice.  Neither the medical examiners who have reviewed the claims file nor the Veteran have stated that negligence on the part of VA in treating the Veteran's hypertension and hyperlipidemia caused the Veteran's optic nerve disorder.  Therefore, the Board finds that the Veteran's optic nerve disorder was not caused by any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing treatment for hypertension and hyperlipidemia.

The Board finds that the Veteran's optic nerve disorder was not caused by any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in prescribing sildenafil.  The Board notes that VA prescribed sildenafil in January 2004 for the Veteran's erectile dysfunction.  Neither the Veteran nor the multiple medical examiners who have reviewed the file have suggested that VA improperly prescribed the drug.  The Board finds that the weight of the evidence indicates that VA properly prescribed sildenafil; moreover, as indicated in the June 2012 addendum to the February 2012 VHA opinion, VA examiners in 2004 would have not have been expected to have warned the Veteran of the risks of optic nerve disorder symptomatology related to use of sildenafil.  Given this evidence, the Board finds that the VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in VA's prescription of sildenafil did not cause the Veteran's optic nerve disorder.  

The Board finds that the Veteran's current vision loss was not caused by any   carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in not providing a temporal artery biopsy.  The Veteran has indicated that VA examiners were somehow negligent in not providing a timely temporal artery biopsy after the onset of symptoms.  Having reviewed the treatment records, the Board notes that VA examiners would have been able to determine whether the Veteran had arteritic or nonarteritic ischemic optic neuropathy had such a test been performed; however, the Board notes that the clinical opinions of record have not indicated that the performance of this test would have allowed for any other benefits.  In the opinions of records, clinicians indicated that arteritic ischemic optic neuropathy was treated by the use of steroids.  The VHA ophthalmologist, in the February 2012 VHA opinion and June 2012 addendum, noted that VA examiner's promptly prescribed steroids upon learning of the Veteran's symptoms.  The Board notes that the examiners of record have not offered any indication that examiners would have followed a different course of therapy had a temporal artery biopsy been performed.  Therefore, the Board finds that the Veteran's current vision loss was not caused by any   carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in not providing a temporal artery biopsy.  

Finally, the Board finds that the evidence is in relative equipoise as to whether the proximate cause of the Veteran's optic nerve disorder was an event not reasonably foreseeable.  The Board notes that the VHA ophthalmologist reviewed the claims file twice at the Board's request.  In the February 2012 VHA opinion, the VHA ophthalmologist noted that sildenafil had been postulated to be associated with anterior ischemic optic neuropathy.  The Board notes that VA did not warn the Veteran, as part of an informed consent, prior to the August 2004 onset of his optic nerve disorder symptomatology regarding the possible connection between sildenafil and erectile dysfunction; however, in discussing whether ischemic optic neuropathy was a risk that a health care provider would disclose in prescribing sildenafil in the June 2012 addendum, the VHA ophthalmologist wrote that it was unlikely that in 2004 a primary care provider would have reported a risk of developing ischemic optic neuropathy while prescribing this medication.  The VHA ophthalmologist stated that it was not until after 2005 that the FDA labeled the association between PDE5 inhibitors and the risk of non-arteritic ischemic optic neuropathy as possibly casual.  Having done so, the VHA ophthalmologist opined in both the February 2012 VHA report and the June 2012 addendum that the Veteran's ischemic optic neuropathy was at least as likely as not caused by an event that was not reasonably foreseeable.  

The VHA ophthalmologist's opinion suggests that the Veteran's use of sildenafil prescribed by VA might have caused the Veteran's optic nerve disorder symptoms, and that VA examiners would not have been aware of this risk when they prescribed the medication in 2004; however, the Board notes that the VHA ophthalmologist also stated that no study had positively confirmed any causative link between sildenafil and ischemic optic neuropathy.  Yet, the weight of the other competent evidence of record does not indicate any other particular cause for the Veteran's optic nerve disorder.  As such, the Board finds that the weight of the evidence is in relative equipoise as to whether the Veteran's ischemic optic neuropathy was proximately caused by an event that was not reasonably foreseeable, specifically 

onset of the disorder caused by the use of sildenafil.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for compensation benefits for additional disability of an optic nerve disorder under the provisions of 38 U.S.C.A. § 1151 are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Compensation under 38 U.S.C.A. § 1151 for an optic nerve disorder is granted.  




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


